OFFICE     OF THE    ATTORNEY     GENERAL      OF TEXAS
                                   AUSTIN




Honorable X. K. Baldridge
county Attorney
Denton aounty
Denton, Taxae

war   sir:                          opinion    NO.   o-7043
                                    IN t The authority
                                         itatendmt    o?
                                         sohool for Bo




              your    letter    of Ja
opinion OS this departmen
br you as followa:

                                                         of seventeen
                                                      evooatlon   of a
                                                       judgment order
                                                      110 Sts-to Sohool
                                                       f the i3atclarlUe




                         ts upon whloh      your   request    is   based   as as


              give you the foilowIng   iaots whloh oon-
      stituta the basis for the ragueet:       on the 5th
      day of xaroh 1942, a male ohild    fifteen   years of
      age, who wee duly and legally   deolarad    to be a
honorable   x.   IL Baldridge   - Page 2



      delinquent     child by the Gounty Court of this
      County and     oomItted   to the GatesvIlla   State
      school   for   Boys until   he shall  reach the age of
      t?.enty one    years towlt:   November 2, 1947.

             “During the afternoon      of the day upon whloh
     seid ohlld was deolared         to be a delinquent      ohlld
     and oomltted        to the Catesvllle     State Yohool for
     Boys, the mother of said child           together   with tha
     ohlldta    uncle appeared berore       the County Judge,
     being also the Judge of the Juvenile             Court, and
     aonvinaed aald Court that It would be to the beat
     Interest     of esld ohlld for him to be paroled           to
     kg,;;$e       who was a resident      of Oklahoma City,
                     There upon. the Court did render Its
     order &psndIng         his previous    order oommIting
     the child      to the Gatesrllle    State Sohool for &ys
     ahd paroled      the ohlld to his uncle In Oklahoma
     City during his good behavior          and aubjeat     to the
     further    order of the Court.

           *Thereafter  on the 14th day of August 1945, said
     Court rendered au order finding     said ohlld guilty    of
     other acts aonstltutlng    him a delinquent    ohlld and
     did on that date revoke the parole      granted to him
     on the 5th day of March 1942 and did order the said
     ohlld to be delivered   to the ouatody OS the Sheriff
     ard by him transported    to the GatesvIlla    Stat8 School
     for mys to serve his aentenoe rendered        by said Court
     on the 6th day of Zaroh 1942..

            “Thereafter  on or about the 1st day of July lS44,
     said child    was Daroled from the Gatesvilla    .State School
     for Doys to hi8 mother who Is a resident       of th!a City.
     Thereafter    on the 9th day of January 1946, It was znade
     to appear to the Court that said child had aomitted
     other aats oonstituting     him a delinquent   ohlld and
     the parole heretofore     granted to said ohlld on or
     about the let d&y of July 1944, was by said Court
     revoked and the Court ordered     the said ohild     to be
     delIvered    to the custody of the Sheriff    and by hln
honorable        W. K. gldrldge         - page   3



         delivered  to the authorities  at the Gatesvll?e
         State Satiool for Boys to oosplate  and serve the
         sentence  imposed upon him on the 5th day of Maroh
         1942.

               "On the 11th day Of January 1946, the Sheriff
         of this County transported      the said ohlld to the
         Catesvllle   state Sohool for Boys In oompllsnoe       with
         the Juvenile    Order or this aouuty.     The superintendent
         of the Gatesvllle     State sohool   for Boys refused   to
         aoaept this ohlld on the ground that ha 18 more than
         seventeen   years of age end Is now an adult Insofar
         as the arkulna      law Is ooncerned."

                 Artlale     2338-l   (Veruon*s Ann. Clr.        Stat.,     Aats   1943,
46th     Ug.)     reads     In part   as follows:
       ;.~.    -sea.   24.   ArtIOles   2329 and 2330 of the
         Zevlsed   Civil   Statutes   of Texa8, 1925, are hers-
         by repealed.

              "All laws and parts           of lsws    in oonfllat        hsre-
         with are also r8pealOd.v

                 Eovmvor,     the Act   oodalned      a saving    clause     as fol-
lows :

               "Sea. 22.    Saving clause.       IA all eases where
         the court has contImIng       jurlsdlotlon      of the ohlld-
         ran already   adjudged d8lfucU8Ut,       any Of the AOtS
         herein repealed    shall  aontlnue     In foroe   as applloable
         to saFd children,    end the provisions       of suoh statutes
         .my continue   to be exercised      with reference     to all
         such children   #here suoh jurlsdlatlon         haa already
         attaohed."

                 In ?zaldonado v. State (L84 S.          'X. (2d) 859),   the Court
;~w;Ivll        Appeals of Texas, San Antonio,           stated   In part 8s fol-


               WSinca the order of Xsy 27, 1943, provides       for
         oontlnuing  jurisdiction   of the ~uvenlls  Court over
         the minor, Charles Xaldonado,     (Art. 233@3, Vernon's
         Ann. CIV. stat.,     Ammded kots 1941, 47th Lag.) this
HoAOrabla 7.   K. Baldridge     - Fag8 4



     case comas within the provisions   of the saving
     alauee Of the Ju~8~il8  Aot of 1943, and oonse-
     GUaAtly the law8 nmntloaed a8 being rapesled     IA
     5380. 24 Of the Act, are n8VWth8leSd   8ff8OtiV8
     IASofar 88 this oase IS OOA08rn8d.n

           IA Opinion No. O-4603 0s the Attorney      General 0s
Tams, July 18, 1942, the SollovFiag     qU8BtiOn   was submftted
by the EoAOrabl8 R. X. Y&ship,   Jr.,    Superintendent,    Geteevllla
State school  for Boys, for an opinion:

           Vhere  the oommitting Oourt has rsoalled   a
     boy, may It later ordar his return   to this sohool
     lf the boy la then more then sersntaen   years of
     qge-"

           This   question    was answered   as r0ii0w8t

           *Under      2338, of the Revised civil
                    Art.                               statut8s
     ae amended In 1941,    the trial    oourt has been gIv8n
     full povmr and authority     to change Its order of
     oommltreent by the following     langua~et

            "'Suoh order shall be subjeot    to ahang by
     further    orders of the court with refOrenCi8    to euoh
     child;    and the oourt shall  have the power to change
     the oustody of suoh ohlld or to entirely       dleoharge
     it  from oustody whenever,    IA the judgment Of th8
     oourt., It la to the best interest    of the child to
     do 80.’

            "If the trial    court who Issued the order ooz-
     znIttlAg the boy to the lnatItutIoA         should mke any
     further    order relative    to the oere,    custody    or oon-
     trol of the boy oomitted,         It will,,  of course,     be
     your duty to obay.:'fia     order or orderll of the trial
     oo\;rt, regardless     of how you receive     notice    thereof."
Honorable      :c. K. ~ldrldge   - Page 8



            AOCOrdiAgly, you are respectfully       advised    that if
the OOWitMAt     oomplies   with the t8l'llla Of our StStUt8S,      it
I6 the opinion   of this deparfment     that, under the fsots stated
I,A your letter,   the Superintendent    of the Gateaville      State
5ohool for Boys does not have the authority         to rSfUS8    re-admlt-
tanoe of a parolmwho      Is now elghhteen years of age, but who was
first  Sdmitted to said sohool     when under S8Vetlt8OA ybars Of a@.

             However, while we do not kuow what sot or aots whloh
are referred    to In the request    as Rother acts oonstltuting         him
a delinquent    ohlld*  se found by the Oourt and whloh resulted
in the court Order of January'~6, 1948, It should be pointed
out that 8uOh 8Ot8, whether %hSy are f8lOAIS8 or miedelPsanor8,
oould not constitute     this eighteen   or nineteen    year old boy a
dellnrucnt    OhIld, for only those boys under 88V8At88A years of
age may be so olasslfled.       Suoh eats though muld bS SUffiUi8Ut
reasons for the Court to revoke the parole preriou6ly             granted.
7~ wish to point out fttdi8r that any boy who hsd pratl.ously
been adjudged a ndellnquent      ohlld"  m8y be prosecuted      for any
offen88,   whether it b8 a leisdemeanor     or felony,   oollnitted    a-
gslnst   the laxs of this State after     he beoomes seventeen        years
of Sg8, and the faot that he had prtWiOuSly~        heen  SdjUdg8d     8
raelinqubnt    ohlld*  does not give him immunity from proeeoution
for euoh orrsnses.

                                          yours    very   truly

                                     ATTORK'IEY
                                              GENERAL0.3 TEXAS


                                    Bylf?d%-fL.La/
                                    --   Robert     L. LattIsKWe,,   'Jr.,
                                                       Assistant




                                                    James 57. ware
                                                  R & E Assistant